                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

PLANNED PARENTHOOD OF                              )
TENNESSEE AND NORTH                                )
MISSISSIPPI, et al.,                               )
                                                   )
     Plaintiffs,                                   )              NO. 3:20-cv-00740
                                                   )
v.                                                 )              JUDGE CAMPBELL
                                                   )              MAGISTRATE JUDGE NEWBERN
HERBERT H. SLATERY, et al.,                        )
                                                   )
     Defendants.                                   )

                                              ORDER

         Pending before the Court is Defendants’ Notice Regarding Temporary Restraining Order

 and Preliminary Injunction Hearing (Doc. No. 36). Through the Notice, Defendants state that they

 do not object to extending the Temporary Restraining Order (Doc. No. 33) until the Court conducts

 a preliminary injunction hearing and issues an order on the preliminary injunction, or for 90 days

 at the latest. The Notice also requests the Court hold a scheduling conference on October 13, 2020,

 the date currently set for the preliminary injunction hearing.

         The Court will hold a telephonic scheduling conference on October 13, 2020, at 10:00. The

 parties shall call 1-866-390-1828 and enter 7884640# code to be connected to the call. At that

 time, the Court will set a new date for the preliminary injunction hearing.

         It is so ORDERED.
                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00740 Document 37 Filed 10/06/20 Page 1 of 1 PageID #: 854
